DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 14, 2022.  As directed by the amendment: claims 15 and 22 have been amended, claims 1-14 and 18-21 have been cancelled, and claim 29 has been added.  Thus, claims 15-17 and 22-29 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objection of the previous action. 
Response to Arguments
Applicant’s arguments with respect to newly amended independent claim 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues the modification of Wilson in view of Bampos, and Wilson is not applied below.   
On page 6 of the Remarks, Applicant argues that one of ordinary skill in the art would not modify the balloon of Wilson to have flow channels as taught by Bampos, as this would work against applying radially outwardly directed force on the area of the stenosis.  In response, Examiner notes that Bampos teaches that the inflated configuration of Fig. 3 is configured for angioplasty (abstract), and Fig. 4 shows the deflated configuration (col 7 lines 30-44).  Similarly, the balloon of Fig. 16 is shown in the non-pressurized state, but is similarly configured for an angioplasty procedure in the pressurized state.  
On pages 7-9 of the Remarks, Applicant argues the newly amended claim recitations that are addressed below by Jeffrey et al. (Jeffrey), US 2011/0172696 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey et al. (Jeffrey), US 2011/0172696 A1 in view of Bampos et al. (Bampos), US 6,013,055 in view of Boyd et al. (Boyd), US 5,558,644.
Regarding claim 22, Jeffrey discloses an occlusion catheter system (Figs. 1-2A) for full or partial occlusion of a vessel having a vessel diameter (P0025), the occlusion catheter system comprising: a first catheter member (tube 12, P0026); a second catheter member (outer tube 22, P0027) having a lumen through which a portion of the first catheter member extends (Fig. 1), the second catheter member being radially spaced from the first catheter member (outer tube 22 disposed concentrically to tube 12, P0027); a third catheter member (tip 32, P0031) attached to a distal end of the first catheter member (Fig. 2A); a proximal hub (hub, see annotated Fig. 1 below) connected to a proximal end of the first catheter member and to a proximal end of the second catheter member (Fig. 1), the proximal hub including a fluid pathway (fluid pathway is the lumen between outer tube 22 and tube 12 within the hub, P0026); an occlusion balloon (balloon 24, P0027) connected at a proximal end (proximal neck 28, P0027) thereof to the second catheter member (Fig. 1) and at a distal end (distal neck 30, P0027) thereof to a proximal end of the third catheter member (Fig. 2A) and defining an inflation space (inflation space, see annotated Fig. 1 below) therebetween, wherein the first catheter member extends distally beyond the distal end of the occlusion balloon and into the third catheter member (Fig. 2A).

    PNG
    media_image1.png
    755
    1016
    media_image1.png
    Greyscale

Jeffrey does not teach the occlusion balloon being configured to define radially projecting members engaging with portions of an inner surface of the vessel upon partial inflation of the occlusion balloon and also define radially projecting landing areas spaced away from the inner surface of the vessel upon partial inflation of the occlusion balloon, whereby the radially projecting landing members form fluid flow channels with the inner surface of the vessel.
However, Bampos teaches a catheter balloon having selected folding characteristics (balloon 230, col. 10, line 25, and shown in Fig. 16), the occlusion balloon being configured to define radially projecting members (longitudinal ribs 254, col. 10, line 33) engaging with portions of an inner surface of the vessel upon partial inflation (non-pressurized state 60, col. 10, line 28) of the occlusion balloon and also define radially projecting landing areas (creases 244, col. 10, line 36) spaced away from the inner surface of the vessel upon partial inflation of the occlusion balloon, whereby the radially projecting landing members form fluid flow channels with the inner surface of the vessel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Jeffrey with the balloon of Bampos for the purpose of increasing the ease of retraction by decreasing contact with the vessel walls once the balloon is deflated, as taught by Bampos col. 1, lines 55-56.
Jeffrey does not teach a pressure relief valve connected to the fluid pathway of the proximal hub, the pressure relief valve being configured to open and release pressure at a predetermined pressure less than a burst pressure of the occlusion balloon.  
However, Boyd teaches a catheter having a pressure relief valve (pressure relief valve 141, col. 9, line 24) connected to the fluid pathway of the proximal hub (Fig. 4A), the pressure relief valve being configured to open and release pressure at a predetermined pressure less than a burst pressure of the occlusion balloon (col. 4, lines 24-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Jeffrey with the pressure relief valve of Boyd for the purpose of preventing over inflation of the balloon, as taught by Boyd col. 9, line 25.
Regarding claim 24, Jeffrey in view of Bampos in view of Boyd teaches the occlusion catheter system of claim 22, wherein the occlusion balloon is comprised of a semi-compliant balloon (Bampos, balloon made of polyethylene terephthalate or PET, col. 2, lines 59-60, wherein Aita et al. (Aita), US 2003/0083579 A1 teaches PET is semi-compliant, P0015).  
Regarding claim 25, Jeffrey in view of Bampos in view of Boyd teaches the occlusion catheter system of claim 22, wherein the fluid pathway of the proximal hub comprises a first fluid pathway (Jeffery, first fluid pathway is the lumen 18 of tube 12 within the hub, P0026) in fluid communication with the first catheter member and a second fluid pathway (Jeffrey, second fluid pathway is the lumen of outer tube 22 within the hub, P0027) in fluid communication with the second catheter member.
Regarding claim 26, Jeffrey in view of Bampos in view of Boyd teaches the occlusion catheter system of claim 22, wherein the pressure relief valve is also configured to prevent back-flow of inflation fluid from the occlusion balloon (Boyd, when the pressure relief valve 141 opens, it also prevents back flow of inflation fluid from the occlusion balloon).  
Claims 15-16, 23, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Bampos in view of Boyd and further in view of Mohl US 2011/0295302 A1.
Regarding claim 15, Jeffrey in view of Bampos in view of Boyd teaches the occlusion catheter system of claim 22, wherein: the second catheter member includes an inflation lumen (Jeffrey, inflation lumen is the lumen between outer tube 22 and but 12 that is configured to carry an inflation fluid, P0027) in communication with the fluid pathway of the proximal hub, and the occlusion balloon is in communication with the inflation lumen and the fluid pathway (Fig. 1).
 Jeffrey in view of Bampos in view of Boyd do not teach wherein the occlusion catheter system further comprises: a pump for delivering an inflation medium to the occlusion balloon or withdrawing the inflation medium from the occlusion balloon; a controller in communication with the pump; and a distal pressure sensor connected to the third catheter member, the distal pressure sensor configured to sense blood pressure in the vessel distal to the occlusion balloon and transmit the sensed blood pressure distal to the occlusion balloon to the controller, the controller being configured to compare the sensed blood pressure relative to a predetermined pressure set point to modulate inflation volume of the occlusion balloon via the pump.  
However, Mohl teaches patient safety software and hardware (P0045-0046) for use with an occlusion balloon for treating heart tissue including a pump (pneumatic subsystem, P0045) for delivering an inflation medium (helium, P0046) to the occlusion balloon or withdrawing the inflation medium from the occlusion balloon (subsystem 155 may automatically deflate the balloon to immediately reduce high pressure, P0045); a controller (control circuit subsystem 155, P0045) in communication with the pump (P0045); and a distal pressure sensor (pressure sensor, P0045) connected to the third catheter member (via distal ports 129, P0031, and shown in Fig. 5), the distal pressure sensor configured to sense blood pressure (coronary sinus pressure) in the vessel distal to the occlusion balloon (Fig. 5) and transmit the sensed blood pressure distal to the occlusion balloon to the controller (control circuit subsystem 155 to detect if any pressure sensors output a measurement that is outside of a selected safety range, P0045, and shown in Fig. 3, which is part of the control system 140 shown in Figs. 2-3), the controller being configured to compare the sensed blood pressure relative to a predetermined pressure set point (selected threshold, P0045) to modulate inflation volume of the occlusion balloon via the pump (control circuit subsystem 155 may automatically cause the pneumatic subsystem to deflate the balloon device so as to immediately reduce high pressure in the coronary sinus, P0045).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Jeffrey with the patient safety software and hardware of Mohl for the purpose of patient safety to reduce high blood pressure distal to the occlusion balloon, as taught by Mohl P0045-0046.
Regarding claim 16, Jeffrey in view of Bampos in view of Boyd in view of Mohl teaches the occlusion catheter system of claim 15, further comprising: a balloon pressure sensor (Mohl, internal control circuit 155, P0035, shown in Fig. 3) configured to sense an inflation pressure within the occlusion balloon and transmit the sensed inflation pressure to the controller (Mohl, the pressure of the balloon may be monitored as part of a safety feature that is employed to protect the vessel from an overly pressurized balloon, P0035); and a pressure reservoir (Mohl, reservoir, P0046) in communication with the pump.  
Regarding claim 23, Jeffrey in view of Bampos in view of Boyd teaches the occlusion catheter system of claim 22.
Jeffrey in view of Bampos in view of Boyd does not teach the system further comprising a pressure sensor attached to the occlusion catheter system.  
However, Mohl teaches patient safety software and hardware (P0045-0046) for use with an occlusion balloon for treating heart tissue comprising a pressure sensor attached to the occlusion catheter system (miniature pressure sensor, P0050).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Jeffrey in view of Bampos in view of Boyd with the miniature pressure sensor of Mohl for the purpose of monitoring balloon pressure to prevent over inflation of the balloon and damage to the vessel, as taught by Mohl P0035.
Regarding claim 27, Jeffrey in view of Bampos in view of Boyd in view of Mohl teaches the occlusion catheter system of claim 15.
The embodiment of Mohl does not teach wherein the controller is wired to the distal pressure sensor.  
However, Mohl teaches an alternative embodiment wherein the controller is wired to the distal pressure sensor (alternatively, a miniature pressure sensor can be positioned immediate adjacent to the distal ports 129 such that a sensor wire extends through the catheter for communication with the control system, P0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the distal pressure sensor of Mohl with a wired sensor as taught by Mohl as an alternative taught and suggested by Mohl, P0050, that would have led one of ordinary skill to modify the catheter to arrive at the claimed invention, MPEP 2143(I)(G).   
Regarding claim 29, Jeffrey in view of Bampos in view of Boyd in view of Mohl teaches the occlusion catheter system of claim 15, wherein the controller displays the sensed blood pressure (Mohl, coronary sinus pressure or CSP, Fig. 3).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Bampos in view of Boyd in view of Mohl and further in view of Mashimo et al. (Mashimo), US 2010/0113939 A1.
Regarding claim 17, Jeffrey in view of Bampos in view of Boyd in view of Mohl teaches the occlusion catheter system of claim 15,
Jeffrey in view of Bampos in view of Boyd and in view of Mohl does not teach the system further comprising: a proximal pressure sensor connected to the second catheter member to sense blood pressure proximal relative to the occlusion balloon, the proximal pressure sensor in communication with the controller.  
However, Mashimo teaches a smart balloon catheter comprising: a proximal pressure sensor (pressure transducer 34c, P0025) connected to the second catheter member to sense blood pressure (arteries and veins, P0024) proximal relative to the occlusion balloon, the proximal pressure sensor in communication with the controller (computer 14, P0029).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Jeffrey in view of Bampos in view of Boyd in view of Mohl with the proximal pressure sensor of Mashimo for the purpose of adjusting the volume of fluid in the balloon based on pressure readings of the proximal and other pressure sensors, as taught by Mashimo P0029.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffrey in view of Bampos in view of Boyd in view of Mohl and further in view of Leschinsky et al. (Leschinsky), US 2003/0032974 A1.
Regarding claim 28, Jeffrey in view of Bampos in view of Boyd in view of Mohl teaches the occlusion catheter system of claim 15.
Mohl does not teach wherein the controller is in communication with the distal pressure sensor via wireless communication.
However, Leschinsky teaches a balloon catheter wherein wireless transmission of blood pressure information from the tip sensor to outside the patient is possible, P0013.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the communication between the pressure sensor and controller of Mohl with wireless communication as taught by Leschinsky for the purpose of simplifying catheter lumen structure, by for example, eliminating the need for a lumen to carry blood pressure data from the distal pressure sensor to the controller, and instead using wireless transmission as taught by Leschinsky, P0013.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783